Jones, J.
Judge AValters has stated my position in the general rule as to the destroyed ballots, in Avhich I was unable to concur with the majority, but I will concur with the majority of the court, in that four out of these fourteen destroyed ballots were of such a character that they should have been sealed up, but were destroyed, and are proper ballots for determination and judicial investigation; that is, in other words, testimony with reference to these four, consisting of one in Higginsport, two in Eagle, and one in Washington, shows that as a matter of fact, the judge did not consent, or that he voted against the destruction, which in my judgment was of such a character that those ballots should have been brought up, but as to that class of ballots that they unanimously refused to count and Avere destroyed, we are precluded from reviewing; • in other Avords I do not dissent to but ten of the fourteen.
Tabulated Statement of Votes: Supervisor of Elections counted for Judge Markley, 4,686 votes; Supervisor of Elections counted for Judge Bambach, 4,259 votes.
Votes for judge rejected: Markley — -Byrd Township, 61 votes; Mt. Oreb, 48 votes; Hamersville, 22 votes. Total rejected for Markley, 131 votes.
Bambach — Byrd, 142 Arotes; Mt. Oreb, 77 votes; Hamersville, 29 votes. Total rejected for Bambach, 248 votes.
. Total for Markley on face of returns, 4,686 votes. Add number of rejected votes, 131 votes. Total as corrected, 4,817 votes.
Total for Bambach on face of returns, 4,259 votes. Add number of rejected_ votes, 248 votes. Total as corrected, 4,777 votes.
*576Deducting from Markley’s vote of 4,817, thus corrected, the Bambach votes of 4,777, so corrected, leaves Markley over Bambach 40 votes.
Deduct four votes from Perry township counted for Markley leaves 36 votes for Markley over Bambach.
Disputed ballots: Markley now has over Bambach 36 votes; Union Township Exb. B (9) of sealed ballots, 1 vote; Union Township Exb. B (7) of sealed ballots, 1 vote; Union Township Exb. B (6) of sealed ballots, 1 vote; Union Township Exb. B (3) of sealed ballots, 1 vote; Hamersville Exb. K (1) of sealed ballots, 1 vote. Total 41 votes. Deduct eleven illegal infirmary votes leaves Markley 30 votes.
As to ten of the fourteen destroyed ballots, the presiding judge is doubtful as to whether testimony being introduced should be confined to those ballots concerning which there was a dispute among the judges, and that they should have certified.
Bambach votes: Ripley, A (2), 1; Ripley, A (3), 1; Ripley, A (4), 1; Ripley, A (5), 1; Ripley, A (6), 1; Ripley, A (8), 1; Ripley, A (11), 1; Ripley, A (13), 1; Ripley, A (15), 1; Ripley, A (16), 1; Ripley, A (17), 1; Ripley, A (18), 1; Ripley, A (19), 1; Ripley, A (12), 1; Ripley, B (31), 1; Ripley, B (10), 1; Ripley, B (8), 1; Ripley, B (5), 1; Ripley, B (4), 1; Ripley, B (2), 1; Ripley, B (1), 1; Franklin Township, C (1), 1; Franklin Township, C (2), 1; Huntington Township, seven ballots all marked alike, 7; Aberdeen, I (6), 1; Aberdeen, I (5), 1; Aberdeen, I (3), 1; Aberdeen, I (2), 1; Jackson, G (2), 1; Hamersville, K (2), 1; Feesburg, H (1), 1; AYashington Township, F (1), 1; Russellville, E (1),. 1; Clermont, North Franklin, L (1), 1.
Destroyed ballots: Higginsport, 3; Eagle, 4; Franklin, 3; Bardwell, 2; Jefferson Township, 1; Washington Township, 1. Total, 54.
Deduct from same, Smith, infirmary vote, 1; deduct Markley vote,- 30; Bambach over Markley, 23 votes.
One. Higginsport, disputed; 2, Eagle; 1, Washington; 4 destroyed ballots.
This leaves Bambach over Markley 23 votes in the whole subdivision. A decree will be entered accordingly.
By Judge Jones: I concur in the majority of thirteen votes.